Citation Nr: 1430683	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-30 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1963 to September 1965.  

The issues of service connection for tinnitus and pes planus are before the Board of Veterans Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.   The issue of service connection for bilateral hearing loss is before the Board on appeal from a December 2011 rating decision by the New York RO.  In May 2013 a Travel Board hearing was held before the undersigned; transcript of the hearing is associated with the Veteran's claims file.  These matters were previously before the Board in September 2013 when they were remanded to the RO for additional development.  An interim November 2013 rating decision granted service connection for hearing loss and tinnitus, and he was notified of this award in a letter dated December 3, 2013.  Consequently, those matters are not before the Board.  [The Board notes that a Supplemental Statement of the Case (SSOC) issued in February 2014 concluded that service connection was denied for hearing loss and tinnitus, and the Veteran has contacted VA regarding his concerns that his benefits for tinnitus and hearing loss will be terminated.  In light of the November 2013 rating decision, the Board finds that the February 2014 SSOC was in error to the extent that it "denied" entitlement to service connection for bilateral hearing loss and tinnitus.]


FINDING OF FACT

The Veteran's bilateral pes planus is reasonably shown to be etiologically related to his service.  


CONCLUSION OF LAW

Service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Legal Criteria, Factual Background and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disability, there must be evidence of: a present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The Veteran's entrance examination was silent as to complaint, or diagnosis of, pes planus.  On September 1965 separation examination, first degree bilateral pes planus was noted.  Additionally, on September 1965 Report of Medical History, the Veteran noted he suffered from unspecified foot trouble. 

A November 1984 VA examination was silent as to a diagnosis of pes planus.  

Post-service treatment records from March 2008 show a diagnosis of bilateral pes planus.  Post-service treatment records from that date show continued treatment for such disability, including the use of orthotics.  

In September 2010 correspondence, the Veteran's private podiatrist noted the Veteran had moderate pes planus and posterior tibial tendon dysfunction bilaterally.  The podiatrist opined that it is conceivable that the Veteran's daily infantry duties contributed to his flat feet.  

The Veteran was afforded a VA examination in November 2013.  The examiner explicitly stated that neither the claims file nor any other records were reviewed in connection with the examination.  Bilateral pes planus was diagnosed.  The Veteran reported that he did not have any treatment for his feet while in service and was diagnosed with flat feet on discharge.  He also reported that his feet started bothering him 10 years prior to the examination.  In an addendum to this examination received in February 2014, the Chief of Podiatry noted that the VBMS folder was reviewed and opined that the Veteran's flat foot condition was less likely than not caused by or aggravated by his military service.  As rationale the examiner noted that the Veteran was not treated in service, his pain only started 10 years prior, and "this osteoarthritic pain is part of the natural history of progression on his condition."  However, the examiner did not comment as to the diagnosis of pes planus on discharge.  

It is not in dispute that the Veteran has bilateral pes planus; the question in this case is whether such disability is etiologically related to his active military service.  

The probative value of the negative opinion of the November 2013 examination provider is diminished as it was based on a single examination report without review of any of the evidence of record.  Likewise, the negative opinion of the February 2014 addendum opinion provider has diminished probative value.  This is so because part of the rationale for the February 2014 opinion was that "pain started about 10 years ago."  This factual premise does not take into consideration the Veteran's report of foot trouble in service or his credible testimony during the 2013 hearing that his disability progressively worsened, and that he did not seek treatment for such disability until the pain started to become bothersome.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

With respect to the September 2010 opinion, while use of the term "conceivable", alone, connotes that an opinion is speculative, when coupled with the fact that the Veteran had been a patient of the opinion provider for "many years"--as well as the explanation by the provider that the Veteran reported his that did not have pes planus upon entering service and that he carried 60 pounds of equipment on daily marches in service--lends an element of probability to the opinion.  The Veteran's DD 214 confirms he served an infantryman.  Further, the United States Court of Appeals for Veterans Claims has stated specifically that a veteran's own statements are competent as to the observable flatness of his feet and continuity of pain since service.  See Falzone v. Brown, 8 Vet. App. 398, 405 -06 (1995).  As such, the Board finds that the sum of the evidence (both positive and the negative) is essentially in a state of equipoise with regard to the claim on appeal.

The Board acknowledges that not all of the evidence is supportive of the claim; however, upon a finding of relative equipoise of the positive and the negative evidence, applicable law gives the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  Service connection for bilateral pes planus is therefore warranted.


ORDER

Service connection for bilateral pes planus is granted. 



____________________________________________
M. C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


